UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
YOEL GOLDMAN and ALL YEAR HOLDINGS :
LIMITED,                                                       :
                                                               :      NOTICE OF MOTION
                  Plaintiffs,                                  :
                                                               :      Case No. 21-01028 (AD)
                  v.                                           :
                                                               :
GRAND LIVING II, LLC                                           :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------x


        PLEASES TAKE NOTICE that upon the attached Motion and accompanying

Memorandum of Law, Plaintiff will move the Honorable Ann Donnelly, U.S.D.J., in Room

4GN, United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York, 11201, on a date

and time to be determined, for an order pursuant to 28 U.S.C. §§ 1447(c) and 1452(b) granting

Plaintiffs’ Motion for Remand seeking to remand this action to the Supreme Court of the State of

New York, County of Kings.
Dated: New York, New York
       March 29, 2021
                                                              BLANK ROME LLP


                                                              By: /s/ Stephen E. Tisman
                                                                 Stephen E. Tisman
                                                                 Craig M. Flanders
                                                                 Rick Antonoff
                                                                 1271 Avenue of the Americas
                                                                 New York, New York 10020
                                                                 (212) 885-5000

                                                                   Attorneys for Plaintiffs Yoel Goldman
                                                                   and All Year Holdings Ltd.
